Filed 2/26/16 Martinez v. A.R. Private Club CA2/8
                     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT



TERESA MARTINEZ,                                                        B261716

         Plaintiff and Appellant,                                        (Los Angeles County
                                                                         Super. Ct. No. BC499593)
         v.

A.R. PRIVATE CLUB,

         Defendant and Respondent.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Barbara A. Meiers, Judge. Reversed.


         Fink & Steinberg, Keith A. Fink and Sarah E. Hernandez for Plaintiff and
Appellant.


         Law Offices of Sheldon Rosenfield and Sheldon Rosenfield for Defendant and
Respondent.


                                                 **********
       Plaintiff Teresa Martinez sued defendant A.R. Private Club alleging causes of
action for wrongful termination, for violation of various Labor Code and Business and
Professions Code sections, and for intentional infliction of emotional distress, based on
the theory that plaintiff was defendant’s employee, and that defendant failed to pay wages
or overtime compensation and failed to provide meal or rest periods, and wrongfully
terminated plaintiff after she complained about these conditions. The complaint alleged
that plaintiff worked as a hostess and server for defendant, which operated a private card
club. She was compensated only with tips, was required to launder defendant’s
tablecloths at her own expense, and was never reimbursed for the food and beverages she
purchased and served to defendant’s customers.
       The trial court disposed of all of plaintiff’s claims by summary judgment,
concluding that plaintiff was not an employee and instead she was an independent
contractor providing a “mini catering service” to defendant. Plaintiff appeals, contending
there are triable issues of fact as to her employment status. We agree, and reverse and
remand the case for further proceedings consistent with this opinion.
                                     BACKGROUND
       These are the material facts, both disputed and undisputed. We do not include any
facts to which objections were sustained by the court. No party claims any error in the
trial court’s evidentiary rulings.
       Defendant is a sole proprietorship owned by Mr. Reza Sharifzadeh. Defendant is
a private card club located in Beverly Hills that maintains facilities for seniors to play
card games. Defendant rents tables to its “customers,” who organize the games to be
played at the tables they rent. Defendant receives $15 per player, no matter what the
customers charge the card players. The club provides free tea and coffee to its customers.
The club does not sell soda, food, or snacks, but players are free to bring their own food
or to order food for delivery from nearby restaurants.
       Over the years, people like plaintiff have come to the club and provided snacks
and drinks to the card players. Defendant receives no share of the income made by



                                              2
plaintiff and others like her for the services they provided to the players. Defendant did
not maintain time records for plaintiff or others like her, and paid them no wages.
       Plaintiff began working at the club in 2001, and worked there for 11 years.
Plaintiff maintained no records of the time she worked at the club. On many different
occasions, plaintiff asked defendant for wages and was refused. She continued to work
without being paid wages because she needed the money from the tips she received.
       In support of its summary judgment motion, defendant argued that none of
plaintiff's claims had merit because plaintiff was an independent contractor and not an
employee, and therefore to the extent that all of her claims relied on the existence of an
employment relationship, they failed.
       Defendant introduced evidence that its customers are responsible for setting up the
tables for games, and for cleaning up the tables after the games have concluded. The
club’s customers could bring in “vendors” like plaintiff to serve cookies and tea. These
vendors were not employees of the club. The vendors brought drinks and prepared food
to give or sell to the players, and kept all of the money and tips they received from the
players. The club exercised no control over what kind of food or drinks could be served,
how the food was prepared, or what was charged for the food. The club had no control
over how the vendors served the card players, and exercised no control over the days or
hours the vendors came to the club. Vendors had complete discretion over their
schedules. The vendors were not required to clean or perform any services for the club.
       Contrary to the allegations in the complaint, Mr. Sharifzadeh’s wife, Simin
Sharifzadeh, was never involved in the operation or management of the club, had no
duties pertaining to the club, and “seldom came to the club.” Mrs. Sharifzadeh never
asked plaintiff to do any cleaning or other work at the club. Moreover, there were no
tablecloths at the club to be washed.
       Mousah Khoramian had organized card parties at the club for a decade.
(Mr. Khoramian’s involvement with the club is disputed. In his declaration in support of
defendant’s motion, Mr. Khoramian averred that he has “no ownership or other interest in
[defendant] and [is] not related to Mr. or Mrs. Sharifradeh [sic]. I know them only as a


                                             3
card player for many years at [defendant club].” But Mr. Sharifzadeh testified in his
deposition that Mr. Khoramian had run his business for the last five months.)
Mr. Khoramian declared that throwing a card party involves getting together a group of
players and renting a table from defendant. Mr. Khoramian paid defendant a fee for each
table based on the number of players in his games. Mr. Khoramian often called plaintiff
and asked her to serve the players at his card parties. If she was unavailable, he would
ask someone else. Defendant never told Mr. Khoramian to ask plaintiff to attend a card
party.
         Plaintiff served the players at a card party by getting them tea or coffee from the
club’s kitchen, or snacks that she had chosen to prepare. She was paid by the card
players with tips, and this was her only compensation for the services she provided.
Plaintiff never told Mr. Khoramian that she expected compensation from the club, and he
believed her only connection to the club was as a server at the request of players like him
who organized games. Mrs. “Sharifradeh” never told Mr. Khoramian that plaintiff was
required to do any cleaning or wash any tablecloths. Mr. Khoramian never saw
Mrs. “Sharifradeh” yell at or abuse plaintiff “during all the many occasions and hours I
have observed them together at the Club.”
         In opposition to defendant’s motion, plaintiff offered Mr. Sharifzadeh’s deposition
testimony that either he, his wife, his son or his daughter went to the club to open it for
the players and collect their money. Mr. Sharifzadeh testified that every day the club was
open, there was someone there, like plaintiff, serving cookies for tips. According to
Mr. Sharifzadeh, card games started at 8:00 p.m. and went until 1:30 a.m., but the servers
arrived at the club between 5:00 p.m. and 7:00 p.m. The servers were “required” to stay
and serve cookies until the club closed.
         Plaintiff testified in her declaration that she reported to both Mr. and
Mrs. Sharifzadeh, as well as Mr. Khoramian. Mrs. Sharifzadeh told plaintiff that she was
the boss, and that Mr. Khoramian worked for her. Plaintiff’s duties included cleaning the
card tables, vacuuming the club, preparing snacks in the club’s kitchen, and preparing
and serving tea and coffee. She was also required to launder the club’s tablecloths at her


                                                4
own expense. Plaintiff believed she worked for the club. Mrs. Sharifzadeh often gave
plaintiff “orders” and instructed her to clean. Plaintiff had a set work schedule over the
11 years she worked there; at various times she worked either two or three days a week.
She was scolded if she arrived late, and was not permitted to call in sick. If she was
scheduled to work, she was told to come in, even if she had a fever. She was also not
permitted to take breaks.
       Plaintiff never sold any food or beverages to the players; she received only tips for
the items she served. Plaintiff did not decide what food to bring to the club.
Mrs. Sharifzadeh “scolded [her] in front of all the people” when she did not bring fruit to
serve. She told plaintiff she would “fire” her when she cried after being scolded.
Mrs. Sharifzadeh also took plaintiff to a local grocery store and told plaintiff to shop
exclusively at that store going forward, and “pointed out to [plaintiff] all the food items
[she] was to buy for the customers.”
       Plaintiff continued working after her requests for wages were refused because she
needed the tip money and could not find another job.
       Irma Vargas submitted a declaration in support of plaintiff’s opposition, averring
that she worked at defendant’s club in 2007, and that her work there was directed by both
Mr. and Mrs. Sharifzadeh. Her duties included making and serving tea, cleaning tables,
placing tablecloths on the game tables, washing dishes, taking out the trash, vacuuming
the premises, and cleaning the kitchen. She also was instructed to provide customers
with cookies and fruit at her own expense, and was scolded by Mrs. Sharifzadeh if the
fruit was not cut correctly, or the tables were dirty. Ms. Vargas was only compensated
with tips. She asked Mrs. Sharifzadeh for wages but was refused.
       The trial court granted defendant’s motion for summary judgment, concluding that
plaintiff was an independent contractor providing a “mini catering service” and was not
an employee. This timely appeal followed.
                                       DISCUSSION
       “[T]he party moving for summary judgment bears the burden of persuasion that
there is no triable issue of material fact and that he is entitled to judgment as a matter of


                                              5
law.” (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal. 4th 826, 850 (Aguilar).) “Once
the [movant] has met that burden, the burden shifts to the [other party] to show that a
triable issue of one or more material facts exists as to that cause of action.” (Code Civ.
Proc., § 437c, subd. (p)(2); Aguilar, at p. 850.) A triable issue of material fact exists
where “the evidence would allow a reasonable trier of fact to find the underlying fact in
favor of the party opposing the motion in accordance with the applicable standard of
proof.” (Aguilar, at p. 850.)
       Where summary judgment has been granted, we review the trial court’s ruling de
novo. (Aguilar, supra, 25 Cal.4th at p. 860.) We consider all the evidence presented by
the parties in connection with the motion (except that which was properly excluded) and
all the uncontradicted inferences that the evidence reasonably supports. (Merrill v.
Navegar, Inc. (2001) 26 Cal. 4th 465, 476.)
1.     Triable Issues of Fact Exist as to Plaintiff’s Employment Status
      “The principal test of an employment relationship. . . is whether the person to
whom service is rendered has the right to control the manner and means of accomplishing
the result desired. [Citations.] In addition, several secondary criteria are used to
determine the nature of a service relationship. Such secondary criteria include, among
others: (1) whether or not the worker is engaged in a distinct occupation or an
independently established business; (2) whether the worker or the principal supplies the
tools or instrumentalities used in the work, other than tools and instrumentalities
customarily supplied by employees; (3) the method of payment, whether by time or by
the job; (4) whether the work is part of the regular business of the principal; (5) whether
the worker has a substantial investment in the business other than personal services;
(6) whether the worker hires employees to assist him. [Citations.]” (Torres v. Reardon
(1992) 3 Cal. App. 4th 831, 837; see also Arzate v. Bridge Terminal Transport, Inc. (2011)
192 Cal. App. 4th 419, 426.)
      “The existence and degree of each factor of the . . . test for employment is a
question of fact, while the legal conclusion to be drawn from those facts is a question of
law. [Citation.] Even if one or two of the individual factors might suggest an


                                              6
employment relationship, summary judgment is nevertheless proper when . . . all the
factors weighed and considered as a whole establish that [plaintiff] was an independent
contractor and not an employee.” (Arnold v. Mutual of Omaha Ins. Co. (2011) 202
Cal. App. 4th 580, 590; see also Millsap v. Federal Express Corp. (1991) 227 Cal. App. 3d
425, 431 [“ ‘Whether a person is an employee or an independent contractor is ordinarily a
question of fact but if from all the facts only one inference may be drawn it is a question
of law.’ ”].)
       With its motion for summary judgment, defendant sought to establish that it
exercised no control over plaintiff, required no services of her, and merely allowed her to
render services at the behest of its customers at its facility. Plaintiff’s opposition
evidence showed that plaintiff had an established work schedule which required her to be
at defendant’s facility before the arrival of its customers, to serve food and drinks until
the club closed, was scolded if she was late and discouraged from calling in sick, was
directed by the principal’s wife to serve particular foods, was required to clean
defendant’s premises, used defendant’s facilities to prepare and serve tea and coffee
purchased and provided by defendant, and that she repeatedly asked for wages and
believed she was an employee.
       Defendant denies that it required plaintiff’s services and contends that its
customers were the ones contracting for plaintiff’s services. There was no evidence that
plaintiff was in the business of providing catering or cleaning services other than her
work for defendant; in fact, she charged nothing for the food and services provided,
received only tips, and continued to work for defendant because she could find no other
source of income. On this record, we are not persuaded that the only inference from the
evidence is that plaintiff was an independent contractor. Accordingly, we reverse the
judgment below.




                                               7
                                DISPOSITION
The judgment is reversed. Appellant is to recover her costs on appeal.


                                          GRIMES, J.

      WE CONCUR:

                    RUBIN, Acting P. J.



                    FLIER, J.




                                     8